Exhibit 10.2

 

BUILD-A-BEAR WORKSHOP, INC.

Grant Date:

 

RESTRICTED STOCK 

Employee:

  AGREEMENT

Maximum Number of Shares of Performance-Based Restricted Stock:

 

 

 

 

This Agreement will certify that the employee named above (“Employee”) is
awarded the total number of restricted shares of common stock, $0.01 par value
per share (the “Common Stock”), of Build-A-Bear Workshop, Inc. (the “Company”)
designated above (the “Performance-Based Restricted Stock”), pursuant to the
Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, as amended through the
date hereof (the “Plan”), as of the date indicated above (the “Grant Date”) and
subject to the terms, conditions and restrictions in the Plan and those set
forth below. Any capitalized, but undefined, term used in this Agreement shall
have the meaning ascribed to it in the Plan. Employee’s electronic acceptance
within 60 days on his/her personal Merrill Lynch account constitutes Employee’s
acceptance of this award and acknowledgement of Employee’s agreement to all the
terms, conditions and restrictions contained in the Plan and this Agreement. If
the Employee does not accept this award on his/her personal Merrill Lynch
account within 60 days of the Grant Date, the Employer may revoke this grant.

 

 

BUILD-A-BEAR WORKSHOP, INC.

           

By:

   

Sharon Price John

 

Chief Executive Officer

 

 

Terms and Conditions

 

1.     Terms of Performance-Based Restricted Stock Award. Pursuant to action of
the Compensation and Development Committee (the “Committee”), the Company awards
to the Employee the number of shares of Performance-Based Restricted Stock set
forth above. The Performance-Based Restricted Stock is nontransferable by the
Employee during the period described below and is subject to the risk of
forfeiture as described below. Prior to the time shares become transferable, the
shares of Performance-Based Restricted Stock shall bear a legend indicating
their nontransferability, and, subject to the terms of this Agreement, if the
Employee terminates service as an Employee of the Company prior to the time a
restriction lapses, the Employee shall forfeit any shares of Performance-Based
Restricted Stock which are still subject to the restrictions at the time of
termination of such service.

 

The restrictions on transfer described in this Section 1 applicable to the
Performance-Based Restricted Stock awarded above shall lapse and be of no
further force and effect as follows, if (1) the performance criteria applicable
to the Performance-Based Restricted Stock as established by the Committee and
included in Exhibit A hereto (the “Performance Criteria”) has been satisfied,
and (2) the Employee is still an employee of the Company on the date set forth
below, and has been continuously serving as such an employee of the Company from
the Grant Date to such date:

 

 
 

--------------------------------------------------------------------------------

 

 

Date

 

Percent of Grant for which Restrictions Lapse on Indicated Date

Grant Date

 

0

[insert date]:

 

100%

 

 

For avoidance of doubt, on the date ending [insert date], one hundred percent
(100%) of the Performance-Based Restricted Stock shall be transferable by the
Employee if (1) the Performance Criteria included in Exhibit A hereto has been
satisfied, and (2) the Employee is still an Employee, and has been continuously
serving from the Grant Date through [insert date] as an employee of the Company
on such date.

 

Notwithstanding the foregoing, in the event of a Change of Control that occurs
prior to the end of fiscal [insert year], fifty percent (50%) of the Maximum
Number of Shares of Performance-Based Restricted Stock (as set forth on page 1)
shall become immediately free of the restrictions of this Section 1. If a Change
of Control occurs at any time after the end of fiscal [insert year], one hundred
percent (100%) of the shares earned based on the Performance Criteria (as set
forth in Exhibit A) not yet free of the restrictions of this Section 1. shall
become immediately free of such restrictions.

 

2.      Death or Disability of the Employee.

 

In the event of (i) the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work, in either case prior to the end
of fiscal [insert year], fifty percent (50%) of Maximum Number of Shares of
Performance-Based Restricted Stock (as set forth on page 1) shall become
immediately free of the restrictions of Section 1.

 

In the event of (i) the death of the Employee, or (ii) the Company terminates
the Employee’s employment due to a permanent and total disability which results
in the Employee’s inability to return to work, in either case subsequent to the
end of fiscal [insert year] one hundred percent (100%) of the shares earned
shall become immediately free of such restrictions.

 

 

3.     Cost of Restricted Stock. The purchase price of the shares of Restricted
Stock shall be $0.00.

 

4.     Rights as Stockholder. The Employee shall be entitled to all of the
rights of a stockholder, including the right to vote such shares and to receive
dividends and other distributions payable with respect to such shares only upon
satisfaction of the Performance Criteria.

 

5.     Escrow of Share Certificates. Certificates for the Restricted Stock shall
be issued in the Employee’s name and shall be held in escrow by the Company
until all restrictions lapse or such shares are forfeited as provide herein. A
certificate or certificates representing the Restricted Stock as to which
restrictions have lapsed shall be delivered to the Employee upon such lapse.

 

6.     Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver certificates evidencing
the Restricted Stock shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

7.     Withholding Taxes. The Company shall have the right to require the
Employee to remit to the Company, or to withhold from other amounts payable to
the Employee, as compensation or otherwise, an amount sufficient to satisfy all
federal, state and local withholding tax requirements.

 

8.     Adjustments Upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provision in the Agreement, if there is any change in
the Common Stock by reason of stock dividends, spin-offs, split ups,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchanges of shares, the number of shares of Common Stock under this award of
Performance-Based Restricted Stock not yet vested, and the price thereof, as
applicable, shall be appropriately adjusted by the Committee.

 

 
2

--------------------------------------------------------------------------------

 

 

9.     Accounting Restatement. In the event the Company is required to prepare
an accounting restatement of its financial statements due to the Company's
material noncompliance with any financial reporting requirement under the
securities laws, the Committee may require reimbursement or forfeiture of shares
of Performance-Based Restricted Stock which have been earned and/or which have
vested pursuant to this Agreement during the three-year period preceding the
date on which the Company is required to prepare an accounting restatement. The
amount to be recovered will be the excess of the number of shares of
Performance-Based Restricted Stock earned and/or vested based on the erroneous
data over the shares of Performance-Based Restricted Stock that would have been
earned and vested had it been based on the restated results, as determined by
the Committee.  The Committee will determine, in its sole discretion, the method
for recouping the Performance-Based Restricted Stock hereunder which may
include, without limitation: (i) seeking recovery of any gain realized on the
vesting, sale, transfer or other disposition of shares of the Performance-Based
Restricted Stock; (ii) offsetting the recouped amount from any compensation
otherwise owed by the Company to the Employee; (iii) cancelling outstanding
vested or unvested share of the Performance-Based Restricted Stock; or (iv)
taking any other remedial and recovery action permitted by law, as determined by
the Committee.

 

10.     No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the service of the Employee.

 

11.     Committee Administration. This award has been made pursuant to a
determination made by the Committee, and the Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this Agreement, shall have
plenary authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to the Employee by the express terms hereof.

 

12.     Grant Subject to Plan. This Performance-Based Restricted Stock award is
granted under and is expressly subject to all the terms and provisions of the
Plan, and the terms of the Plan are incorporated herein by reference. The
Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. The Committee has been appointed
by the Board of Directors and designated by it, as the Committee to make grants
of Restricted Stock.

 

13.     Governing Law. This Agreement shall be construed under the laws of the
State of Delaware.

 

 
3

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Performance Criteria Applicable to Performance-Based Restricted Stock

 

 

[insert performance criteria]

 

 

 

4